UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6643


CHRISTOPHER WEST, a/k/a Christopher Gearl West,

                Plaintiff - Appellant,

          v.

DIRECTOR WILLIAM R. BYARS, JR., in his individual and
official capacity as corrections employees SC; WARDEN
CECILIA REYNOLDS, in her individual and official capacity
as   corrections  employees   SC;  ASSOCIATE    WARDEN   JERRY
WASHINGTON, in his individual and official capacity as
corrections employees SC; MAJOR DARREN SEAWARD, in his
individual and official capacity as corrections employees
SC; CAPTAIN DANIEL DUBOSE, in his individual and official
capacity as corrections employees SC; SERGEANT BAKER, in
his   individual  and   official  capacity   as    corrections
employees SC; OFFICER CHRIS HUNT, in his individual and
official capacity as corrections employees SC; OFFICER
ROBERT BIGHAM, in his individual and official capacity as
corrections employees SC; INST. INVESTIGATOR SYLVESTA
ROBINSON, in his individual and official capacity as
corrections employees SC; NURSE LUANNE MUNGO, in his
individual and official capacatiy as corrections employees
SC; ROBERT BRYAN, in his individual and official capacity
as corrections employees SC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-01849-DCN)


Submitted:   June 17, 2016                 Decided:   July 14, 2016
Before SHEDD and   HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher West, Appellant Pro Se. Brandon Paul Jones, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Christopher       West    seeks     to    appeal   the   district    court’s

order, accepting in part and rejecting in part the magistrate

judge’s recommendation, and granting in part and denying in part

the Defendants’ motion for summary judgment in West’s 42 U.S.C.

§ 1983 (2012) action.           This court may exercise jurisdiction only

over    final     orders,       28   U.S.C.      § 1291   (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order West seeks to appeal is

neither     a    final    order      nor   an    appealable     interlocutory     or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions       are   adequately     presented    in   the

materials       before   this    court     and   argument   would   not     aid   the

decisional process.

                                                                           DISMISSED




                                            3